Case: 21-60392     Document: 00516298973         Page: 1     Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-60392                          April 28, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Ronaldo Pelico-Ajtun,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A202 144 372


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Ronaldo Pelico-Ajtun, a native and citizen of Guatemala, petitions for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from a decision of the Immigration Judge (IJ) concluding that he
   was ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60392      Document: 00516298973          Page: 2   Date Filed: 04/28/2022




                                    No. 21-60392


   Convention Against Torture (CAT). He challenges the BIA’s determination
   that he was ineligible for asylum and withholding of removal because he failed
   to show either past persecution or a well-founded fear of future persecution
   based on his membership in a particular social group (PSG). He fails to
   present argument challenging, and thus abandons any issue he may have had
   concerning, the BIA’s rejection of his CAT claim. See Jaco v. Garland,
   24 F. 4th 395, 401 n.1 (5th Cir. 2021).
          His challenge to the denial of asylum and withholding is reviewed
   under the substantial evidence standard. See Zhang v. Gonzales, 432 F.3d 339,
   344 (5th Cir. 2005). Additionally, we review the decision of the BIA and
   consider the IJ’s decision only insofar as it influenced the BIA. See Singh
   v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Pelico-Ajtun has not shown
   that substantial evidence compels a conclusion contrary to that of the BIA on
   the issue whether he showed a nexus between his PSG and the harm alleged.
   See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992); Zhang, 432 F.3d at 344.
   Accordingly, he has not shown that substantial evidence compels a
   conclusion contrary to that of the BIA on the issue whether he showed
   eligibility for asylum or withholding. See Elias-Zacarias, 502 U.S. at 483;
   8 U.S.C. § 1229a(c)(4)(B); Vazquez-Guerra v. Garland, 7 F. 4th 265, 271 (5th
   Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022). The petition for review is
   DENIED.




                                             2